I am
honoured to address this forty-ninth session of the General
Assembly. First, I wish to congratulate Mr. Amara Essy on
his election to the presidency, and to say that his
experience makes him an excellent choice to ably lead
this body to meet the challenges ahead. I also take this
opportunity, on behalf of my Government, to congratulate
the former President, His Excellency Mr. Samuel
Insanally, and express our appreciation for his
contributions. The same appreciation is extended to the
Secretary-General, Mr. Boutros-Ghali, for his strong and
effective leadership, so instrumental in the success of the
work accomplished by this Organization.
We note with great sympathy the terrible volcanic
eruption in Papua New Guinea. We express the hope that
this Organization and its Members will take all possible
measures to assist in alleviating the suffering and
destruction caused by this disaster. We also express our
sympathy to the people and the Government of the
Republic of Estonia for the recent accident and loss of
life in that country.
We join the other members of this Assembly in
warmly welcoming the new South Africa here. Their
struggle was long, arduous and painful. The people and
Government of Micronesia share the joy of the
Government and people of South Africa at having
achieved their objective.
My Government welcomes the historic steps taken
toward peace in the Middle East and expresses its support
for the ongoing bilateral negotiations between the parties
in that region. In the light of these positive developments
in the peace process, the General Assembly should reflect
this new reality in the course of this forty-ninth session
and provide an environment conducive to further dialogue
between parties.
We gather at a time in our history when new
grounds of cooperation are being woven into greater
dimensions of solidarity. This is fortunate because we
also face urgent challenges to the future of our planet.
From the point of view of a small developing State, we
come to this Assembly with immediate concerns on such
issues as climate change, sustainable development, nuclear
waste and natural disasters.
Linked with all these concerns is the issue of human
rights. The road from Vienna, where the world
community met only a few hundred miles from where
"ethnic cleansing" was taking place in Bosnia and spoke
of improvements in the field of human rights, has been
marked with new signposts leading us in the right
direction, namely, the establishment of the post of United
27


Nations High Commissioner for Human Rights and the
election of Ambassador Jose Ayala Lasso to that post.
However, the scenery along the way is not that much
different from what it was for many years before this.
Today, the atrocities and violations of human rights that are
continuing in Bosnia seem to be even overshadowed by
newer outbreaks of human rights violations in such areas as
Rwanda, Haiti and other parts of our world. This
Assembly must continue to devote its attention and
resources to human rights.
Several weeks ago at Brisbane, Australia, the Heads of
Government of our 15 Pacific States, including the
Federated States of Micronesia, held the annual meeting of
the South Pacific Forum. As is their practice each year, the
leaders discussed matters of common concern within our
region and expressed consensus views in a communiqué
that has already been presented and included in the records
of this Assembly. The Federated States of Micronesia
subscribes to the views expressed in that communiqué, and
will be guided by it in many of our actions here in the
coming months.
The South Pacific Forum also decided, at its recent
meeting in Brisbane, to seek observer status at the United
Nations during this forty-ninth session. In attaining
observer status with the United Nations, the South Pacific
Forum will address the increasing importance placed on the
role of regional organizations and the contributions they can
make towards the objectives of the United Nations. We
believe that the Forum, as an observer, can increase the
effectiveness of our region’s work on such critical issues as
climate change, conservation of biological diversity and
effective implementation of the results of the Global
Conference on the Sustainable Development of Small Island
Developing States.
One long-standing major concern of our Government,
which is shared by Forum members, is the testing of
nuclear weapons and other weapons of mass destruction
within our region. We are relieved by the continued
moratorium on nuclear testing by France and the United
States, but we remain deeply concerned at the possible
consequences that may flow from China’s insistence on
proceeding with its programme. We will not breathe easy
until a moratorium on all testing is made permanent, and to
that end we hope that rapid progress will be made towards
concluding a comprehensive nuclear-test-ban treaty.
Despite our outspoken concerns in numerous
international venues during recent years, the Pacific
region’s vastness and seeming emptiness still makes it an
attractive location for environmentally unfriendly
activities. Too often, when we have attempted as island
countries to halt movements through our waters of toxic,
radioactive and hazardous materials, our voices have not
been heard. As if the dangers of such transport were not
bad enough, today we confront an even more repugnant
prospect, that of our region becoming a permanent
dumping ground for the world’s nuclear waste. I wish to
emphasize here that the Federated States of Micronesia is
and will remain diametrically opposed to the use of our
region by countries which are unwilling to store their
waste within their own borders. As part of our dedication
to finding more effective means to prevent these outrages,
the Federated States of Micronesia has the honour of
chairing the ongoing negotiations within the Forum group
towards a regional treaty banning transboundary
movement of all hazardous wastes.
Through these and other appropriate actions, we are
determined to see that the Pacific region is treated by the
rest of the world community with the same degree of
concern for the long-term health and welfare of our
people and their environment.
We welcome the Secretary-General’s new report on
an Agenda for Development. My Government fully
supports the call for a re-evaluation of the role of the
United Nations in development. As the United Nations
approaches its fiftieth anniversary, its global agenda must
be redefined to be more comprehensive and more
focused. The present lack of coordination between the
Bretton Woods institutions and the United Nations must
be corrected to synchronize the setting of global policy on
development.
The end of the cold war has presented the United
Nations with a long-overdue opportunity to turn its
attention to development. Yet the cost associated with
expanded peace-keeping operations around the world is
diverting scarce resources at a time when, for many
States, the role of the United Nations in development is
becomingly increasingly prominent. This is a trend that
the United Nations must examine very carefully in order
to find the proper balance among all its responsibilities
under the Charter.
The recently concluded International Conference on
Population and Development in Cairo is testimony to the
global problems associated with our rapid population
growth. The United Nations and the international
community face a pressing urgency to redirect resources
to address population growth and sustainable resource use.
28


The world’s population is growing faster than ever before
with an estimated number of 95 million people being added
each year. This unprecedented population growth rate will
have a profound effect on our environment. The action
plan for population and sustainable development has clear
implications for climate change. I wish to draw the
distinction that, although the rate of population growth in
the industrialized world is slower, these countries still add
a disproportionate cost to the environment because residents
in industrialized countries add about four times as much
carbon to the atmosphere each year as do their counterparts
in the developing countries. Micronesia strongly supports
the Programme of Action on Population Control and
Development endorsed at Cairo and is looking forward to
meeting the goals and objectives contained therein.
As an island State, my Government welcomes the
significant breakthrough and the universal acceptance of the
United Nations Convention on the Law of Sea and its
imminent entry into force on 16 November 1994. This is
the culmination of long and arduous negotiations among
countries for more than a decade in shaping what I consider
to be a near-perfect management and conservation regime
for the high seas and the deep seabed which is the common
heritage of mankind. The Federated States of Micronesia
is a party to the Convention and I am happy to inform the
Assembly that my country was among the many countries
which signed the deep seabed mining Agreement relating to
the Implementation of Part XI of the Convention after it
was opened for signature. We look forward to close
cooperation with the international community in the sound
management and conservation of the high seas as well as
our individual territorial waters.
As a developing island State whose economy is
dependent on these resources, Micronesia is committed to
the promotion of responsible fishing practices - not only
within our exclusive economic zone and the zones of our
neighbours in the region, but also in the contiguous high
seas areas adjacent to the zones. The Federated States of
Micronesia has actively participated in all of the substantive
sessions of the United Nations Conference on Straddling
Fish Stocks and Highly Migratory Fish Stocks. In the
Federated States of Micronesia, we are fortunate that our
islands are located in those latitudes of the Pacific Ocean in
which 50 per cent of the world’s highest grade tuna
resources are located and caught. While we appreciate
having this resource, we remain ever mindful of the fact
that the continued viability of our economy depends on the
rational use of the marine resources present in our waters
and beyond. This principle of rational utilization of
resources forms the foundation for the concept of
sustainable development.
It is not only coastal States like my own, which must
be dedicated to rational use and responsible fishing
practices. Distant water fishing nations must also
recognize and protect the fragile balance of nature that
exists in the oceans of the world to ensure the
sustainability of the resource.
During the last session of the Conference on
Straddling Fish Stocks and Highly Migratory Fish Stocks,
my Government’s delegation joined the 15 other States
members of the Forum Fisheries Agency in supporting a
binding legal document as the form of outcome for the
Conference. Even so, we do not support any outcome
which would compromise the sovereign rights of coastal
States over the living marine resources occurring within
their own extended economic zones. We do not support
any derogation from the provisions of the United Nations
Convention on the Law of the Sea that recognize the
sovereign rights of coastal States.
I now direct my comments to the recently concluded
Global Conference on the Sustainable Development of
Small Island Developing States in Barbados, which has
been a great success in many ways. For the first time in
the history of the United Nations, we have been able to
put forward an agenda for world attention concerning the
sustainable development of small island developing States.
The Programme of Action that emerged from that Global
Conference is the first post-Rio de Janeiro effort to
amplify the principles of Agenda 21 in a specific context
pointing towards tangible measures for implementation.
While this is a milestone, it will remain little more
than a planning document without the genuine
commitment of our developing countries around the
world. We welcome the recent report of the Secretary-
General on actions taken by the Organization and by the
bodies of the United Nations system to implement the
Programme of Action for the Sustainable Development of
Small Island Developing States. We cannot help but feel
a certain impatience to see actions taken that are
accompanied by necessary funding; nevertheless my
Government applauds the steps being taken to ensure that
the results of the Barbados Conference are integrated into
the programme of work of the Commission on
Sustainable Development. Strong partnership in this
regard should be seen not as a conflict between developed
and developing countries, but rather as a shared goal and
an investment for the benefit of the entire family of
29


nations. A notable and welcome example of such shared
effort is the upcoming initiative by the United States to
work with all countries towards the revitalization of the
essential coral reefs, which are deteriorating all over the
world.
The Global Environmental Facility (GEF) is one
source of funding from which Small Island Developing
States could access financial assistance for implementation
of the Programme of Action and other related
environmental endeavours. The Programme of Action
adopted at the Barbados Conference specifically requested
that, since such global environmental problems as climate
change, biological diversity and international waters are of
great significance and concern to small island developing
States, the restructured GEF should be seen as an important
channel of assistance in these areas through the provision
of new and additional resources. At the meeting of Heads
of State the South Pacific Forum, which recently concluded
in Brisbane, Australia, welcomed the restructuring and
replenishment of the GEF and its intention to assist in the
implementation of the decisions taken at Barbados.
We therefore encourage all Member States, during the
forty-ninth session of the General Assembly, to give
meaning to the concept of sustainable development by
supporting the overall outcome of Barbados, including all
enabling legislation. This will give the United Nations
specialized agencies and organizations the mandate to start
implementing the Programme of Action.
In the Framework Convention on Climate Change, we
appealed for a more constructive approach by the
international community, with a view to further
commitments towards the reduction of greenhouse gases, as
called for by the proposed protocol to the Convention
distributed this week to the Parties by the Alliance of Small
Island States. Recent scientific reports have confirmed with
certainty that global warming is occurring. More
importantly, it is also clear that the industrialized countries
must make greater cutbacks in emissions than were
originally envisioned if there is to be any hope of avoiding
disastrous consequences to much of the world -
consequences which cynics were scoffing at only a few
years ago. We welcomed with hope the coming into being
of the climate-change Convention this past March and call
upon all Members of the United Nations to be present as
Parties when the Conference of the Parties to the
Convention convenes in Berlin.
In keeping with its concern for the protection and
sustainable use of the environment, the Federated States of
Micronesia acceded in June to the Convention on
Biological Diversity and is looking forward to the first
Conference of the Parties this November, in the Bahamas.
In this connection, my Government wishes to add its
support to the request made at the last session of the
Intergovernmental Group in Nairobi that work on a
protocol on biosafety should begin without further delay.
The question of ownership and access to ex-situ genetic
resources not presently covered by the Convention must
also be addressed as a matter of priority.
The concept of giving equal priority to the
environment and to development is now widely accepted
but remains in many ways difficult to implement. It will
remain so for many years to come, even though all our
best thinking is to be devoted to it. Sadly, even as we
speak, the quality and stocks of our planet’s natural
resources are deteriorating at an accelerated pace due to
past and current practices. If we are to succeed in
confronting this challenge, the integrated efforts of the
entire international community must call upon the assets
that all countries - large and small, developed and
developing - can bring to bear.
For example, sustainable living, which has been the
way of island peoples for centuries, involves practices and
techniques that are quite relevant to sustainable
development in much of today’s world. The canoes
sailing across our crystal blue lagoons bring to mind a
host of traditions of our people that involve clean use of
the environment and highly effective resource-
management practices. We must approach sustainable
development in a way that respects and builds on the age-
old concept of sustainable living and takes full account of
the wisdom that can be gleaned from indigenous cultures
worldwide.
In other words, my country believes that not only is
it important to have a common vision to combat climate
change and promote sustainable development, but it is
now incumbent upon us seriously to rethink our roles and
how we can all play a vital part in restoring our
environment. As a front-line country in terms of
vulnerability, Micronesia recognizes that we cannot retreat
into the position of treating global environmental issues
only to the extent to which we think we are conveniently
capable, without giving due consideration to their urgency
and magnitude. Addressing this man-made catastrophe
requires many more additional resources and a greater
commitment, especially on the part of the developed
world.
30


Our views on these issues are clear and simple: we
are convinced that all our efforts are mounting up to a
long-term investment for the survival and viability of our
ecosystem, the common heritage of mankind. In assessing
what has transpired so far in all related activities geared to
this common objective, I cannot but say how fascinated I
am with the enormous effort that has gone into these
processes. The activities include the negotiations on the
climate-change Convention, the biodiversity Convention, the
desertification Convention and the Convention on the Law
of the Sea, as well as the Conference on Straddling Fish
Stocks and Highly Migratory Fish Stocks, the Barbados
Conference, the Cairo Conference on Population and
Development, the Commission on Sustainable Development
and the Global Environmental Facility. I cannot but believe
that positive progress will emanate from this massive
human energy and commitment, and that our future will be
secured with this common vision. We are not only
inhabitants of this planet, but custodians of its resources for
future generations. I hope that the greed of mankind will
not in the end triumph over the our inherent responsibility
to leave for future generations an environment that is as
habitable as the one we find today. Sustainable utilization
of our natural resources may be the greatest gift that our
present civilization can contribute to future humanity.
